Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146357 & (66)(71)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 146357
                                                                     COA: 300460
                                                                     Grand Traverse CC:
                                                                     10-011026-FC
  ALAN STARR TROWBRIDGE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to expand the record is GRANTED. By order of
  October 3, 2014, the prosecuting attorney was directed to answer the application for leave
  to appeal the September 25, 2012 judgment of the Court of Appeals. The answer having
  been received, the application for leave to appeal is again considered. We direct the
  Clerk to schedule oral argument on whether to grant the application or take other action.
  MCR 7.302(H)(1). At oral argument, the parties shall address whether the Court of
  Appeals correctly resolved the defendant’s ineffective assistance of counsel claim in light
  of People v Douglas, 496 Mich 557 (2014). The parties may file supplemental briefs
  within 42 days of the date of this order, but they should not submit mere restatements of
  their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2014
         s1217
                                                                                Clerk